DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the Applicant’s Requested Interview
This office action is responsive to the Applicant Initiated Interview on 6/8/2022 that the agreement was reached as reported in according to the Interview Agenda and the Interview Summary as attached in this office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Xin Xie (Reg. No. 70,890) on June 8, 2022.

In claims: Please, cancel claims 4 and 14; and replace the claims 1-3, 5, 6, 8, 10-13, 15, 16, 18 and 20 with the amended claims 1-3, 5, 6, 8, 10-13, 15, 16, 18 and 20 as below.

	1. (Currently Amended) A method, performed by one or more processors, of querying data in a data repository comprising:
	receiving a search request relating to one or more datasets in the data repository, the search request comprising a display request to display at least a portion of the one or more datasets, the one or more datasets representing objects;
	in response to the search request, generating a searchable database from the one or more datasets in the data repository based on ontological data comprising a type of display to present the one or more datasets and an order in which each of the objects is rendered;
	generating, from the searchable database, an object view of at least the portion of the one or more datasets, the view being generated based on the ontological data;
	determining a default object view, defined by the ontological data, to present the objects at a device;
	determining that customised is available for an object of the objects, wherein the customised object view has a difference compared to , and the difference is stored locally in the device or remotely;
	in response to determining that the customised object view is availablethat change 
	in response to determining that the difference is compatible with the any change, presenting the objects according to the any change in the ontological data using the customised 

	2. (Currently Amended) The method of claim 1, further comprising:
	
	in response to determining that [[no]]the customised unavailable 

	3. (Currently Amended) The method of claim 1, wherein the presenting of the objects according to the any change comprises 
	
	applying the difference to the updated default view while presenting the objects.
	
	4. (Cancelled).
	
	5. (Currently Amended) The method of claim 1, wherein the presenting of the objects according to the any change comprises
	selecting the difference from a hierarchy of differences, wherein differences at higher levels of the hierarchy are cascaded down lower levels of the hierarchy; and
	applying the selected difference to the default object view.
	
	6. (Currently Amended) The method of claim 5, wherein the presenting of the objects according to the any change comprises
	sequentially applying additional differences from different levels of the hierarchy of differences.
	
	8. (Currently Amended) The method of claim 1, wherein the customised 
	
	10. (Currently Amended) The method of claim 1, further comprising:
	determining that the ontological data of one of the objects has been updated;
	identifying one or more portions of the searchable database corresponding to the updated ontological data; and
	resynchronizing to update the one or more portions.

	11. (Currently Amended) A system comprising:
	a user interface;
	a data repository comprising a plurality of datasets representing objects; and		one or more physical processors;
	a memory storing instructions that, when executed by the one or more physical processors, cause the system to perform:
		receiving a search request relating to one or more datasets in the data repository, the search request comprising a display request to display at least a portion of the one or more datasets, the one or more datasets representing objects;
		in response to the search request, generating a searchable database from the one or more datasets in the data repository based on ontological data comprising a type of display to present the one or more datasets and an order in which each of the objects is rendered;
		generating, from the searchable database, an object view of at least the portion of the one or more datasets, the view being generated based on the ontological data;
		determining a default object view, defined by the ontological data, to present the objects at a device;
		determining that customised is available for an object of the objects, wherein the customised object view has a difference compared to , and the difference is stored locally in the device or remotely;
		in response to determining that the customised object view is available that change 
		in response to determining that the difference is compatible with the any change, presenting the objects according to the any change in the ontological data using the customised 

	12. (Currently Amended) The system of claim 11, wherein the instructions further cause the system to perform:
	
	in response to determining that [[no]]the customised unavailable
	
	13. (Currently Amended) The system of claim 11, wherein the presenting of the objects according to the any change comprises
	
	applying the difference to the updated default view while presenting the objects.
	
	14. (Cancelled).
	
	15. (Currently Amended) The system of claim 11, wherein the presenting of the objects according to the any change comprises
	selecting the difference from a hierarchy of differences, wherein differences at higher levels of the hierarchy are cascaded down lower levels of the hierarchy; and
	applying the selected difference to the default object view.
	
	16. (Currently Amended) The system of claim 15, wherein the presenting of the objects according to the any change comprises
	sequentially applying additional differences from different levels of the hierarchy of differences.
	
	18. (Currently Amended) The system of claim 11, wherein the customised 
	
	20. (Currently Amended) The system of claim 11, wherein the instructions further cause the system to perform:
	determining that the ontological data of one of the objects has been updated;
	identifying one or more portions of the searchable database corresponding to the updated ontological data; and
	resynchronizing to update the one or more portions.

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed. (Renumber as 1-18).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“receiving a search request relating to one or more datasets in the data repository, the search request comprising a display request to display at least a portion of the one or more datasets, the one or more datasets representing objects;
	in response to the search request, generating a searchable database from the one or more datasets in the data repository based on ontological data comprising a type of display to present the one or more datasets and an order in which each of the objects is rendered;
	generating, from the searchable database, an object view of at least the portion of the one or more datasets, the view being generated based on the ontological data;
	determining a default object view, defined by the ontological data, to present the objects at a device;
	determining that a customised object view is available for an object of the objects, wherein the customised object view has a difference compared to the default object view, and the difference is stored locally in the device or remotely;
	in response to determining that the customised object view is available, determining that the difference is compatible with any change in the ontological data of the objects; and
	in response to determining that the difference is compatible with the any change, presenting the objects according to the any change in the ontological data using the customised object view”, as recited in the independent claims 1 and 11.

	The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/8/2022